BIGGS, J.
This is an action on a special tax bill which was issued for the reconstruction of a street in front of premises belonging to defendants and situated in the city of St. Louis. The defenses were that the tax bill was void because (1) that the bid and contract included work for the reconstruction of the street and future repairs thereon; (2) that the amount assessed against defendants’ property was determined by the number of front feet, and not according to the benefits to the property from the reconstruction of the street, and (3) that the bid and contract for the work were made in subordination to city ordinance No. 18960, which provides that “all of ithe work of dressing rock, granite or stone required by it, should be done within the territorial limits of the state of Missouri,” which it was claimed was violative of section 27, article VI of the charter of the city of St. Louis. The cause was submitted to the court without tbe intervention of a jury. The finding- and judgment were for the defendants and the plaintiff has brought the case here by appeal.
It will only be necessary for us to discuss the last defense, as the others were decided in favor of the appellant. As to it the court- gave the following declaration of law, to wit: “The court declares the law to be'that under the contract offered in evidence it was required that all the work of dressing rock, granite or stone required by said contract, *522should be done within the territorial limits of the state of 'Missouri, and said work could not under said contract be done in any other portion of the United States.
“The court further declares the law to be that if it shall find from the evidence that the effect of the provision in said contract above mentioned was to prevent competition and to increase the cost of doing the work referred to in the evidence, and that said provision could not in any way tend to procure a better class or quality of w&rk under the contract refered to in the evidence, then'said contract was in violation of the provision of the charter of the city of St. Louis, and was illegal and void as against defendants in this ease, and the special tax bill in payment of said contract was also illegal and void.”
One of the objects of section 21, article VI of the charter was to secure competition in the letting of work for the improvement of streets. It provides that in letting such contracts the board of public improvements shall advertise for bids for the work, “and let out said work by contract to the lowest responsible bidder,” etc. Unquestionably these requirements were intended to. secure unrestricted competition among bidders and if in the case at bar the effect of the ordinance mentioned was to prevent competition and to"increase the cost of the work, then the contract for the work was in violation of the charter, which rendered it void and the tax bill issued thereunder was likewise void. The circuit court submitted these questions of fact to itself as the trier of the facts, and it found that the effect of the ordinance was to restrict the bidding, thereby increasing the cost of the work. As there was substantial evidence to support the finding we must affirm the judgment. It is so ordered.
All concur.